Citation Nr: 1728990	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  09-38 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot disability.  

2.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected acquired stress-related psychiatric disorder, variously diagnosed as PTSD, stress-related anxiety, and adjustment disorder (hereinafter referred to as "PTSD" or "psychiatric disorder").  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1989 to September 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2008 and October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The December 2008 rating decision, in pertinent part, declined to reopen a previously denied claim of service connection for a low back disability, and denied service connection for a neck disability, right and left foot disabilities, and psychiatric disabilities.  The Veteran timely appealed.  

In the October 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating.  The Veteran disagreed with the initial 30 percent rating assigned for the PTSD.  See January 2012 notice of disagreement (NOD).  The Veteran's VA Form 9, substantive appeal to the Board, was received in August 2013, following the RO's July 2013 statement of the case (SOC).  

The Veteran and her spouse testified at a March 2014 Board hearing held before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is associated with the record.  

In July 2014, the Board reopened the previously denied claim of service connection for a low back disability and remanded the underlying claim and the other appellate issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board also inferred a claim for TDIU as part and parcel of the claim for increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Following the July 2014 remand, but before the case was returned to the Board, the RO granted service connection for a right foot disability in an October 2015 rating decision.  Accordingly, the issue of service connection for a right foot disability was satisfied in full and no longer on appeal, but the claim for a left foot disability continued.  

In July 2016, the Board remanded the case back to the RO for additional development of the record.  Following that remand, and before the case was returned to the Board, the RO granted service connection for disabilities of the lumbar spine and cervical spine in a January 2017 rating decision.  Accordingly, the claims of service connection for cervical spine and lumbar spine disabilities were satisfied in full and no longer before the Board on appeal.  

With regard to the cervical spine disability, the RO assigned an initial 10 percent rating effective from February 12, 2008, a temporary total rating from March 30, 2011 to July 1, 2011 for surgical procedure necessitating convalescence, a 10 percent rating from July 1, 2011, and a 30 percent rating from August 17, 2016 onward.  

With regard to the lumbar spine disability, the RO assigned an initial 10 percent disability rating effective from February 12, 2008, a temporary total rating for a convalescent period following surgery from May 18, 2011 to September 1, 2011, and a 10 percent rating from September 1, 2011 onward.  The RO also granted a separate 10 percent rating for right lower extremity radiculopathy, effective from August 17, 2016.  

In addition, the Veteran's surgical scars were service-connected with noncompensable ratings assigned.  

In the July 2016 remand, the Board characterized the claim for an increased rating for the PTSD to include whether a temporary total rating was warranted for periods of hospitalization pursuant to 38 C.F.R. § 4.29.  Since then, the temporary total rating issue has been resolved.  In a January 2017 rating decision, the RO awarded a temporary total rating under 38 C.F.R. § 4.29 for a period of inpatient PTSD treatment from May 19, 2014 through June 30, 2014.  As no additional PTSD-related hospitalizations spanning at least 21 days are shown or alleged, the matter of entitlement to periods of temporary total ratings for in-patient PTSD hospitalizations is considered resolved in full, and the increased rating issue has been recharacterized on the Cover Page of this decision accordingly.  

In January 2017, the RO issued a supplemental statement of the case (SSOC) addressing the remaining issues on appeal.  In February 2017, the Veteran submitted numerous lay statements from friends and family to support her claim for an initial disability rating in excess of 30 percent for the service-connected anxiety-related disorder.  She also submitted a statement from a VA staff psychiatrist who confirmed that the Veteran suffered from PTSD.  This evidence, which is only relevant as to the issue of entitlement to a higher initial rating for the service-connected psychiatric disorder, was submitted after the January 2017 SSOC and without a waiver of review by the AOJ in the first instance.  However, Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105 by adding new paragraph (e).  Under 38 U.S.C. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board, unless the Veteran explicitly requests AOJ consideration.  In the present case, the Veteran's Substantive Appeal as to the issue of entitlement to an initial disability rating in excess of 30 percent for the service-connected stress-related psychiatric disorder was received in August 2013; therefore the new 38 U.S.C. § 7105(e) is applicable to the present appeal.  As the Veteran did not explicitly request that the AOJ review the additional evidence, the evidence is properly before the Board for initial review. 

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current left foot disability related to service.  

2.  The Veteran's service-connected psychiatric disorder, variously diagnosed as PTSD, stress-related anxiety disorder, and adjustment disorder, has, since the effective date of service connection, been productive of frequent nightmares, irritability, restricted range of affect, sleep disturbance, depression, difficulty in establishing and maintaining effective social relationships, and exaggerated startle response, resulting in occupational and social impairment that more nearly approximates reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Since the effective date of service connection, the criteria for the assignment of a 50 percent rating, but not higher, for the service-connected PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  By correspondence dated in March 2008, VA notified the Veteran of the information needed to substantiate and complete his claim of service connection for a foot disability, as well as the underlying claim of service connection for a psychiatric disorder, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's claim for a higher initial rating for the service-connected psychiatric disorder arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  The Veteran's service personnel records have also been obtained, and her hearing testimony has been reviewed.  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of her claims and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Veteran was afforded VA psychiatric examinations in April 2011, September 2011, March 2015, and August 2016.  Orthopedic examinations were conducted in April 2015 and August 2016.  The examiners' findings were based on review of the service treatment records, the VA treatment records, evidence submitted by the Veteran, and an interview with the Veteran.  Collectively, the examinations are adequate because the examiners discussed the Veteran's medical history, described her disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, this case was previously remanded in July 2014 and July 2016 for further development.  All development directed by the Board's prior remand in this case has, to the extent possible, been accomplished.  Additional VA treatment records were obtained and reviewed, and the Veteran was afforded adequate examinations.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

II.  Service Connection - Left Foot

The Veteran seeks service connection for a left foot disability.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran's service treatment records (STRs) are negative for a left foot disability, and the Veteran's separation examination reflects that the Veteran did not report left foot pain at that time, and none was shown on examination.  Notably, the STRs show the Veteran reported left ankle pain following a left ankle injury in service, and the Veteran filed a claim of service connection for a left ankle injury in 1991, following service discharge; however, that claim was denied.  During that process, the Veteran did not assert any other injury or disability with regard to the left foot.  The STRs also reflect that the Veteran was put on a temporary profile for right heel pain, but again, there was no mention of the left foot.

At her March 2014 Board hearing, the Veteran testified that during service, she was told that her arches were falling because her boots had no arch support.  She used inserts, but began to get ingrown toenails.  She also testified that she had spurs on her shins from the boots.  She testified that she was put on a profile and had to wear tennis shoes for a while, but her toenails continued to worsen after service and she had to get six removed.

At an April 2015 VA examination of the feet, the examiner noted that the Veteran was diagnosed in service with a Haglund's deformity in the right heel which caused right heel pain and a foreign body sensation.  The condition requires shoe orthotics/inserts.  The examiner noted pain and functional impairment with regard to the right foot, but no pain was appreciated in the left foot and no functional impairment was demonstrated with regard to the left foot.  The examiner concluded, based on the Veteran's denial of any current symptomatic condition affecting the left foot, that no current left foot disability exists.  Notably, as noted above, the RO subsequently granted service connection for a right heel disability in an October 2015 rating decision.  

There is no additional evidence of record that shows a current left foot disability.  While the Veteran maintains that she had 6 toenails removed several years following discharge from service, the medical evidence of record does not support a finding that such was related to any injury, disease or other event in service.  

Moreover, the medical evidence of record does not show that the removal of the toenails resulted in any disabling condition of the left foot at any time during the period covered by this claim.  

Accordingly, the Board finds that the Veteran does not have a current left foot disability for which service connection would apply.  A claim for service connection requires medical evidence showing that a current disability exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  Under 38 U.S.C.A. § 1110, it is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for a left foot disability is not warranted.  As the preponderance of the evidence weighs against the claims, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


III.  Increased Rating - PTSD

The Veteran seeks an initial disability rating in excess of 30 percent for the service-connected PTSD.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Veteran's PTSD is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under that code, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

A review of the Veteran's claims file shows that in June 2008, a VA addictions therapist opined that the Veteran used/abused alcohol to offset her PTSD symptoms.  A December 2008, a VA psychiatrist interpreted recent psychological testing as indicative of moderately severe PTSD symptomatology and moderately severe depressive symptomatology.  In January 2009, her depression became severe.  

Outpatient mental health records from 2010 note treatment for depression, anxiety, PTSD, and alcohol abuse.  

At an April 2011 VA psychiatric examination, the Veteran reported significant problems with relationships, one suicide attempt with Paxil (although it is not clear when this occurred), and alcohol abuse.

Mental status examination revealed that the Veteran was hand wringing, fatigued, and tense.  She was cooperative, with normal affect, but her mood was anxious, hopeless, and agitated.  Attention was intact, and she was oriented in all spheres.  Thought process and content were unremarkable.  Judgment was intact and intelligence was average.  There were no hallucinations or delusions, no inappropriate behavior, and no obsessive or ritualistic behavior was observed.  The Veteran described sleep impairment, but denied panic attacks, homicidal ideation and suicidal ideation.  Impulse control was good and the Veteran denied episodes of violence.  She did, however, report problems with anger/irritability but denied ever reaching the point of losing control.  

The Veteran experienced recurrent and distressing dreams (nightmares) as a result of her PTSD.  She exhibited avoidant behavior, and experienced anxiety when reminded of intrusive thoughts.  The Veteran had a markedly diminished interest or participation in significant activities.  She felt estranged from others and had a restricted range of affect.  She endorsed difficulty falling and staying asleep, irritability, outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  

According to the examiner, the Veteran's PTSD was moderate in degree, based on the psychological testing scores.  

Additionally, the examiner indicated that the Veteran's PTSD did not result in deficiencies with regard to judgment, thinking, or work; but, the PTSD did result in deficiencies with respect to family relations and mood.  

Similar findings were indicated at a September 2011 VA psychiatric examination.  

At her March 2014 Board hearing, the Veteran testified that she was prescribed mood stabilizers, one for nightmares, and one for sleep, but did not believe they were helping much.  Regarding her reported symptoms, the Veteran testified that she did not like crowds and did not like to be around other people.  She described having a "short fuse" with her husband.  She testified as having daily depression and anxiety, trouble sleeping, and problems with anger management.  

The Veteran's husband testified that he has witnessed her increasing nightmares, during which she screams until he wakes her up.  He testified that she has trouble maintaining friendships because something triggers her that leads to altercations.  

At a March 2015 VA examination, the examiner noted a current diagnosis of "other specified trauma - and stressor-related disorder" as well as substance induced depressive disorder.  The Veteran's symptoms included depressed mood, anxiety and chronic sleep impairment.  The examiner indicated that the Veteran's PTSD symptoms and substance induced depressive disorder symptoms overlapped and therefore it was not possible to attribute specific symptoms to one, or the other, disorder.  The examiner opined that the Veteran's overall disability picture was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.  

The examiner suspected that the Veteran's responses during the examination were feigned or exaggerated, and malingered behavior was suspected based on findings obtained from psychological testing.  The examiner indicated that the validity and reliability of a patient's responses can be readily assessed, and suggested an improbable level of depression, exaggeration of symptoms, and inconsistent responses.  The examiner concluded that a review of the Veteran's ADI and SIMS data (psychological test scores) revealed that she significantly endorsed several physical and psychological symptoms that she does not actually experience; and, overall, the Veteran's responses during the examination were felt to be highly dubious and questionable as exaggerated behavior, if not feigned.  

Nonetheless, the examiner acknowledged that the Veteran probably had some PTSD-like symptoms, but opined that her psychopathology was much milder than she reported.  

The Veteran was afforded another VA psychiatric examination in August 2016.  Findings from that examination were similar to those from the March 2015 examination insofar as the examiner opined that the Veteran's mental health disorder was best characterized as resulting in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.  The examiner noted symptoms of depressed mood, anxiety and chronic sleep impairment.  The Veteran presented to the examination casually dressed and well-groomed.  She was alert and oriented times four.  Speech was fluent, thought processes were logical and coherent, and affect was euthymic.  

The examiner noted that, when sober, the Veteran has demonstrated an adequate ability to work successfully until retirement, has remained married for over 25 years, and has raised children.  The examiner also noted that there was a consistent non-adherence to treatment and psychological testing indicating manufacturing of symptoms.  Further, the examiner observed that there were periods of decreased substance abuse as noted in the record, during which time the veteran reports feeling unimpaired.  Accordingly, the examiner felt that "this vacillating course would seem to indicate that the veteran's ability to work and form relationships is preserved to the extent that allowed her to work until retirement and common law marry without perceived need for consistent treatment.  Finally, the examiner indicated that the Veteran's retirement was reportedly due to her orthopedic difficulties.  

Finally, in February 2017, the Veteran submitted several lay statements from friends and family, all of whom, corroborated the Veteran's accounts of chronic sleep impairment, avoidant behavior, depression, anxiety, and heavy drinking to cope with her feelings.  The Veteran's husband corroborated the Veteran's account of frequent nightmares, problems with concentration, a lack of interest in activities, irritability and agitation.  

In summary, the medical evidence prior to the Veteran's March 2014 hearing suggests that the Veteran's PTSD is moderate in degree.  However, the VA examiner in March 2015 indicated that the Veteran's psychological testing scores suggested that the Veteran was exaggerating her symptoms and that the overall severity of the PTSD was not as severe as what she was reporting.  The August 2016 examiner agreed, insofar as that examiner also found that the Veteran's symptoms were productive of an overall disability picture that more nearly approximated that of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.  

Furthermore, the 2016 examiner opined that the Veteran functions adequately during periods of sobriety; however, the medical evidence of record suggests that the Veteran's alcohol abuse is a symptoms of her PTSD.  Generally, with regard to a diagnosis of Alcohol Dependence, it is noted that the progressive and frequent use of alcohol to the point of addiction will be considered to be willful misconduct, which is not entitled to disability compensation.  38 C.F.R. §§ 3.301 (c)(3), 3.303. However, where, as here, the Veteran's alcohol abuse has been shown to be a coping mechanism for her PTSD; i.e. a result of her PTSD, and productive of overlapping symptoms, the Board may consider the effects of the alcohol abuse in assigning a proper rating.  

After considering the evidence of record including the lay statements and the medical evidence, the Board finds that the overall disability picture more nearly approximates the criteria for the assignment of a 50 percent rating.  Throughout the period covered by this claim, the Veteran has struggled with social relationships, depression, irritability, agitation, anxiety, sleep impairment and frequent nightmares.  The Veteran has periods of severe depression, has trouble concentrating, and isolates herself from others.  Ultimately these symptoms result in an overall disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity.  

The evidence does not, however, show deficiencies in most areas.  The Veteran's judgment and thinking have consistently been intact.  The Veteran has consistently exhibited an insight into her disability.  She was able to communicate with all examiners during examinations and did not exhibit speech which was intermittently illogical, obscure or irrelevant.  She clearly communicated her symptoms and the severity thereof to the undersigned Veterans Law Judge at her hearing in March 2014.  The Veteran has consistently dressed appropriately and acted appropriately at her medical appointments and at her hearing.  The Veteran does not exhibit the type of symptoms associated with the 70 percent criteria in the regulations such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  She also does not manifest symptoms of a similar severity, frequency and duration.  

While the Veteran reports that she attempted suicide one time, in the past, the medical evidence of record does not show that the Veteran has had any additional plan or otherwise has consistent suicidal ideation.  Additionally, while the Veteran maintains that she is easily agitated and irritable, she is not shown to be a danger to others or to exhibit unprovoked irritability with periods of violence.  Further, although the Veteran exhibits near-continuous depression, she is still nonetheless able to function independently and appropriately.  Finally, the Veteran's marriage of over 25 years, her ability to interact with family members shows that she is not unable to establish and maintain effective relationships.  

Moreover, while the examiners in 2015 felt that the Veteran was exaggerating her symptoms, the VA mental health records showing treatment for PTSD, as well as the lay statements recently submitted, support a finding that the Veteran's PTSD symptoms more nearly approximate that of a moderate degree, rather than a mild degree.  

In this regard, the criteria for a 100 percent rating are not met as the Veteran does not manifest total occupational and social impairment.  She has not asserted nor does the evidence show that he is unable to work due to her PTSD alone.  The record shows that she retired in 2012, and her 2014 hearing testimony reveals that the Veteran stopped working due to mental and physical impairment.  This is supported by the medical evidence of record which shows that the Veteran has undergone neck and lumbar spine surgery for back and neck pain.  She also does not exhibit symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting herself or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  She also does not manifest symptoms of a similar severity, frequency and duration.  

In sum, the Veteran's PTSD symptoms more nearly approximate the criteria for the assignment of a 50 percent rating, but not higher, for the entire period covered by this claim.  The Board has considered all psychiatric symptoms in reaching this conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


ORDER

Service connection for a left foot disability is denied.  

A 50 percent rating for service-connected PTSD is granted from the effective date of service connection, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

At her March 2014 Board hearing, the Veteran testified that she last worked full time as a home health nurse in December 2012, and that she stopped working due to stress and anger management issues.  

Medical records suggest that the Veteran's neck and back disabilities also result in occupational and functional impairment.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

In light of the increased PTSD rating to 50 percent, the Veteran now meets the schedular threshold percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  She has one disability rated at least 40 percent (PTSD now rated as 50 percent disabling), and other additional service-connected disabilities (cervical spine at 30 percent, lumbar spine at 10 percent, right lower extremity radiculopathy at 10 percent, and right heel Haglund's deformity at 10 percent) to bring the combined rating to 70 percent.  See 38 C.F.R. § 4.25 Table I - Combined Ratings Table.  

However, the Veteran has not completed a VA Form 21-8940 (TDIU application).  Thus, her level of education and work history is not clear, and the Board is therefore unable to make a fully informed decision with regard to unemployability based on the current record.  

Additionally, the combined effects of her service-connected physical and mental disabilities on occupational impairment are likewise not clear.  

The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  Likewise, it is within the Board's discretion to determine the need for additional development when dealing with the combined effects of multiple service-connected conditions.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board.").  In this case, in light of the lack of sufficient evidence on record regarding the functional effects of the Veteran's service-connected disabilities with regard to her ability to secure or follow substantially gainful employment, the Board finds that a remand is warranted prior to an adjudication on the issue of the Veteran's entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran a completed VA Form 21-8940 (TDIU application) identifying her level of education and work history.  

2.  Refer the Veteran's file to a vocational rehabilitation specialist, or similar specialist, with respect to the issue of the Veteran's entitlement to a TDIU.  The vocational rehabilitation specialist should provide an opinion describing, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the impact the service-connected disabilities have on the Veteran's employability in light of her education, training, and work history.  All findings and conclusions should be set forth and accompanied by a rationale. 

The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's VA examination reports and lay statements.  All pertinent symptomatology and findings must be reported in detail.  In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


